DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the claim is directed to Applicant’s figure 9. These limitations appears to incorporate the dependent claim 14 of US Patent 10,950,174 into an independent claim. The claim is narrower in scope and therefore not rejected under double patenting. As discussed in application 16/373312 the claim was indicated to be allowable because the conductive pattern arrangement was not taught or disclosed by the prior art references. In light of this understanding, the Examiner believes this claim in condition for allowance.
With respect to claim 12, the claim is directed to Applicant’s figure 11. These limitations appears to incorporate the dependent claim 18 of US Patent 10,950,174 into an independent claim. The claim is narrower in scope and therefore not rejected under 
With respect to claim 17, the claim is directed to Applicant’s figures 10 and 15. These limitations do not appear to incorporate any claims of US Patent 10,950,174. The claim is narrower in scope and therefore not rejected under double patenting. The claim is directed to the different widths of the auxiliary line in relation to crossing scan lines and sensing lines. The Examiner believes these limitations are not specifically taught or disclosed by the cited prior art references. In light of this understanding, the Examiner believes this claim in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        07/29/2021